Citation Nr: 1545156	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a skin disorder, to include atopic eczematous dermatitis.

4.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

5.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes cavus.

6.  Entitlement to service connection for bilateral eye disability, to include conjunctivitis and the residuals thereof, claimed as dry eye syndrome.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 2006.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In March 2014, the Board reopened and remanded the Veteran's claims on appeal with instruction to conduct further development, including affording the Veteran appropriate VA examinations.  The RO complied with these instructions.  The Veteran's appeal came before the Board again in October 2014, and the Board remanded to accommodate the Veteran's request for a hearing.  As described above, the Veteran testified at an August 2015 videoconference hearing.  The Board is therefore satisfied that the instructions in its remands of March 2014 and October 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for CTS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for sleep apnea, claimed as a sleep disorder.

2.  A current skin disorder is not related to skin disorders arising in service or otherwise related to service.

3.  The evidence of record indicates that the current TMJ arose in service.

4.  The evidence of record indicates that the current bilateral foot disorder arose in service.

5.  The evidence of record indicates that the current eye disorder, claimed as chronic conjunctivitis and the residuals thereof, to include dry eyes, arose in service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for sleep apnea, claimed as a sleep disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a skin disorder, to include atopic eczematous dermatitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for TMJ have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for a bilateral foot disorder, to include plantar fasciitis and pes cavus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for an eye disability, to include conjunctivitis and dry eye syndrome, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At her August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for sleep apnea, claimed as a sleep disorder.  As to this issue there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of her claimed conditions in April 2011, May 2011, June 2011, July 2011, April 2014, and May 2014.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  




In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Skin Disorder

The Veteran claims service connection for a skin disorder diagnosed as atopic eczematous dermatitis.

Service treatment records show that in May 1990, the Veteran sought treatment for a rash which was given a rule out diagnosis of poison ivy dermatitis.  In May 2006, the Veteran sought treatment for dark itchy areas around the neck and a burning sensation under the eyes that led to crusting and peeling.  She also exhibited hyperkeratosis with irritation on her shoulder and left thigh.  She was diagnosed with atopic eczematous dermatitis.  At her May 2006 separation examination, no skin abnormality was noted, but the Veteran reported a history of skin diseases, specifically dark itchy patches on the top part of her body.

VA treatment records reflect that the Veteran sought treatment in November 2009 for a rash on her face and an itching and crawling sensation on her back.  In December 2009 she was diagnosed with irritant dermatitis and possible occlusive folliculitis and was advised to change skin care products.  At follow-up appointments in February and March of 2010, she reported that her symptoms had ceased and her dermatologist determined that the conditions had resolved.



The Veteran underwent a VA examination in July 2011.  Upon physical examination, the examiner diagnosed the Veteran with atopic dermatitis.  The examiner opined that the Veteran's current dermatitis was less likely than not caused by or the result of the Veteran's in-service dermatitis.  This opinion was based on the rationale that there was no evidence of chronicity of care during military service or post-service.  In August 2011, after a request for clarification, a second examiner stated that there was no chronic condition examined in service, and that skin examinations were normal post service.

The Veteran underwent another VA examination in May 2014.  The examiner noted no current dermatitis and diagnosed contact dermatitis, resolved.  The examiner further opined that atopic dermatitis is typically an acute allergic reaction, and therefore not a chronic condition related to service.

The Board finds that the evidence weighs against a finding that the Veteran's skin conditions were manifestations of a chronic condition.  While the record establishes multiple instances of dermatitis, the Board finds probative the VA examiner's opinion that these acute instances were caused by specific irritants.  Furthermore, there is no diagnosis on record in which a physician describes the condition as chronic.  The Board finds consistency in the VA examiners and treating physician's statements supporting the opinion that the multiple acute bouts of dermatitis are not related.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current skin disorder was related to an in-service skin disorder or service, and service connection must therefore be denied.

TMJ

The Veteran claims service connection for TMJ. 

Service treatment records include a record of October 2004 treatment for headaches that makes reference to the Veteran's prior diagnosis and treatment for TMJ.  At her May 2006 separation examination, no TMJ abnormality was noted, but the Veteran reported a history of tooth trouble, specifically that she had been diagnosed with TMJ.

The Veteran underwent a VA dental examination in July 2011.  The examiner did not review the Veteran's claims file, and the Veteran did not have any symptoms on the day of the examination.  The examiner was thus unable to offer an opinion without resorting to speculation.

VA treatment records from September and December of 2011 show that the Veteran had reported her diagnosis of TMJ and that she required a mouth guard.  Her physicians prescribed pain medication, but the mouth guard treatment was provided by a private dentist.

In two December 2011 letters, the Veteran's private treating dentist stated that the Veteran has a history of nocturnal clenching and/or bruxism, with symptoms of TMJ.  The issue was treated in the past with an acrylic maxillary occlusal bite appliance, first delivered to her in January 2000.  She was in need of a new appliance.

The Veteran underwent another VA examination for TMJ in April 2014.  She reported jaw/ear pain since childhood.  The examiner noted that service treatment records contained notices of jaw pain and possible TMJ.  The examiner found no signs of objective pain.  The Veteran described stabbing ear pain which the examiner felt was unrelated to TMJ.  Because the Veteran reported a childhood onset, the examiner found it unlikely that any service connected etiology was causative.

VA treatment records reflect that in May 2014 the Veteran reported bilateral jaw pain upon waking up, which she attributed to the grinding of her teeth.  Her treating physician found reproducible bilateral jaw pain over the TMJ area when opening mouth, but no clicks heard.  Her medication was continued and she was advised to get a new night guard from her dentist.

The Veteran underwent another VA examination in May 2014.  The examiner diagnosed asymptomatic TMJ.  The examiner opined that TMJ is less likely than not related to service, because there was no record of trauma which could have caused TMJ.  Other explanations are anatomical and not service related.

At her August 2015 hearing, the Veteran stated that she was unsure of exactly when she was first diagnosed with TMJ, but she knew where she was stationed, so it must have been after 1995, and was probably in the late 1990s.  

The Board finds that the evidence is in relative equipoise with respect to the question of whether the Veteran's TMJ arose during service.  While the actual record substantiating a TMJ diagnosis does not appear to be in the service treatment records, there is an indication in the October 2004 dental record of an existing TMJ diagnosis.  The Board acknowledges that the Veteran's statements concerning the onset of TMJ are contradictory (i.e., the April 2014 examination report recounted that the Veteran said she had TMJ onset in childhood versus the hearing testimony of onset in service).  However, it is also a fact that the Veteran's TMJ was not noted upon entry into service, and the Board finds no clear and unmistakable evidence that the any diagnosis predated entry into service.  Therefore, under the circumstances of this case, the Veteran's TMJ must be presumed to have manifested in service.  Specifically, the Board does not find the April 2014 VA examiner's opinion that the manifestation of the Veteran's TMJ more likely than not predated service to be clear and unmistakable evidence, as the examiner does not articulate such a level of certainty.  Likewise, the May 2014 VA examiner seems to limit service connection to traumatic TMJ, as opposed to anatomical TMJ that first manifests in service.  While uncertainty remains, the evidence as a whole indicates that TMJ first manifested in service.  For these reasons and upon application of all reasonable doubt in favor of the Veteran, the evidence indicates that TMJ arose in service, and service connection is granted.

Bilateral Foot Disorder

The Veteran claims service connection for a bilateral foot disorder, to include plantar fasciitis and pes cavus.

Service treatment records indicate that in March 1986 the Veteran was treated for a bilateral plantar strain.  In April 2005, she reported persistent foot pain for five weeks, and was diagnosed with bilateral plantar fasciitis.  In July 2005, the Veteran was on a temporary physical profile for bilateral plantar fasciitis.  At her May 2006 separation examination, no foot abnormality was noted, but the Veteran reported a history of foot trouble.  Specifically, she noted that her feet curl up and lock in place from time to time, making it hard to wear boots.

The Veteran underwent a VA examination in May 2011.  The examiner diagnosed the Veteran with bilateral pes cavus, but was unable to offer a nexus opinion because the claims file was not available for the examiner to review.

The Veteran underwent a second VA examination in July 2011.  The examiner did not perform a pes cavus examination, but diagnosed the Veteran with bilateral plantar fasciitis.  The examiner confusingly opined that the Veteran's plantar fasciitis was at least as likely as not related to service, but based the opinion on the rationale that there was no evidence of chronicity of care during military service or post-service.  In August 2011, after a request for clarification, a second examiner stated that plantar fasciitis was less likely as not incurred in service because there was no in-service diagnosis.  The examiner further opined that it was less likely than not that the Veteran currently suffered from pes cavus, due to x-ray evidence.

VA treatment records indicate that in July 2011 the Veteran was referred to a podiatrist for her foot pain.  She reported pain in the backs of both heels and occasionally on the bottoms for years.  Pain was sharp and cramping.  The podiatrist diagnosed Achilles tendonitis, pes cavus, and possible neuritis.  In December 2011, the Veteran again sought treatment for foot pain.  Her podiatrist diagnosed her with pes cavus, hyperpronation and subacute plantar fasciitis.  Her primary care physician determined that a neurological consultation was not warranted because the Veteran denied numbness, tingling, burning, or sharp, shooting pains indicative of neuropathy.  The Veteran was again treated in January 2012, and was referred to a neurologist.  She was seen by a neurologist in July 2012, who could not determine a neurological etiology of the condition.  Electromyography tests in October 2012 were normal.

The Veteran underwent another VA examination in May 2014.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, noting that there was no objective evidence of pes cavus.  The examiner recognized that the Veteran may have pes cavus, but there was no objective evidence at the examination, and in any event pes cavus is congenital and not a result of serving on active duty in the military.  The examiner further opined that plantar fasciitis was less likely than not related to service, because there was no history of service causing plantar fasciitis.

The Board finds that the evidence is in relative equipoise with respect to the question of whether the Veteran's foot disorder arose in service.  The Veteran's service treatment records show treatment of foot pain, culminating in an April 2005 diagnosis of bilateral plantar fasciitis.  Treatment records since service show conflicting diagnoses, with some doctors concluding that the Veteran suffers only from pes cavus and others concluding that the Veteran suffers only from plantar fasciitis.  Though the exact nature of the Veteran's foot disorder may be difficult to ascertain, the evidence is clear that it arose in service, and the Veteran has been attempting to have it service connected since soon after separation.  The Board thus finds the August 2011 VA examiner opinion perplexing, as it is based on a rationale that there was no in service diagnosis of plantar fasciitis, despite the clear record of a diagnosis in April 2005 and again in July 2005.  The Board likewise does not find probative the May 2014 examiner's opinion both that any pes cavus must be congenital and plantar fasciitis cannot be caused by service, which does not account for the evidence that the Veteran's foot problems manifested in service and not earlier.  For these reasons, the Board finds that the evidence indicates that the Veteran's foot disorder arose in service, and service connection must therefore be granted.


Bilateral Eye Disability

The Veteran claims service connection for bilateral eye disability, to include conjunctivitis and the residuals thereof, claimed as dry eye syndrome.  

Service treatment records reflect that in October 1996 the Veteran presenting with pain and discharge in the right eye.  She was diagnosed with conjunctivitis.  In June 2003 the Veteran reported discharge from the left eye and a tender area on the lower eyelid.  She was diagnosed with a stye.  At her May 2006 separation examination, no abnormality was noted, but the Veteran reported a history of eye disorders, specifically trouble focusing.

The Veteran underwent a VA examination in June 2011.  The examiner diagnosed mild allergic conjunctivitis in both eyes, and opined that it was probably chronic but it was impossible to tell because the Veteran's service treatment records were not provided to the examiner.  In August 2011, after a request for clarification, a second examiner opined that conjunctivitis was unrelated to service because there was no in-service diagnosis of conjunctivitis.

The Veteran underwent another VA examination in May 2014.  She reported vague eye irritation and redness, but had not had an episode in quite some time.  The examiner diagnosed the veteran with resolved conjunctivitis and current mild dry eye syndrome.  The examiner opined that the conjunctivitis, being resolved, could not be related to service.  The examiner provided no opinion with regards to dry eye syndrome.



At the Veteran's August 2015 hearing, she stated that her current dry eye syndrome is a residual of her conjunctivitis suffered in service and thereafter.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's conjunctivitis and its residuals are service connected.  The June 2011 VA examiner diagnosed mild allergic conjunctivitis, noting that it was probably chronic, but unwilling to offer an opinion without access to the Veteran's service treatment records.  The August 2011 VA opinion against service connection was inexplicably based on a rationale that there was no in-service diagnosis, despite the Veteran's October 1996 conjunctivitis diagnosis.  The May 2014 VA examiner found no current conjunctivitis, but instead found dry eye syndrome, and offered no opinion as to whether it was related to service.  Regardless, it is immaterial to service connection whether conjunctivitis resolved by May 2014, since there is evidence of a current disability in June 2011, after the filing of the Veteran's September 2009 claim.  The Board finds that the in-service conjunctivitis diagnosis combined with the June 2011 VA examiner's opinion that the Veteran's current conjunctivitis was probably chronic sufficient to put the evidence in equipoise as to whether conjunctivitis and the residuals thereof, to include dry eyes, arose during or as a consequence of active duty service service.  Service connection for conjunctivitis and its residuals must therefore be granted.










							[CONTINUED ON NEXT PAGE]

ORDER

The appeal on the issue of entitlement to service connection for sleep apnea, claimed as a sleep disorder, has been withdrawn and is dismissed.

Service connection for a skin disorder, to include atopic eczematous dermatitis, is denied.

Service connection for TMJ is granted.

Service connection for a bilateral foot disorder, to include plantar fasciitis and pes cavus, is granted.

Service connection for a bilateral eye disability, to include conjunctivitis and dry eye syndrome, is granted.


REMAND

The Veteran claims service connection for CTS.

For certain chronic diseases, including organic diseases of the nervous system such as CTS, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records include a May 2006 separation examination at which no abnormalities of the wrist were noted.  Subsequently, the Veteran sought treatment for pain in her hand joints in June 2006.  It was noted that her May 2006 x-rays were normal and there was a possible diagnosis of CTS.  

The Veteran underwent a VA examination of her peripheral nerves in July 2011.  The examiner diagnosed the Veteran with bilateral CTS based on sensory examination.  The examiner opined that CTS was less likely than not caused by or a result of military service.  This opinion was based on the rationale that while there was evidence of in-service joint pain there was no evidence of chronicity of care during military service or post-service.

The Veteran underwent a second VA examination in May 2014.  The examiner found no objective evidence of a current condition of CTS, noting that no electromyography (EMG) had been performed.

The Board finds that the Veteran's May 2014 VA examination was inadequate.  Although multiple physicians had stated that the Veteran suffered from CTS, the examiner opined that such a diagnosis was inappropriate because there was no objective evidence to support it.  In noting that no EMG study had been performed, the examiner failed to order one to determine whether or not the Veteran suffers from current CTS, nor did he explain why such a test was unwarranted.  The Board therefore finds that remand is necessary so that the Veteran can be tested for CTS.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine nature and etiology of claimed CTS, to include objective diagnostic tests such as an EMG.  If an EMG is unwarranted or not feasible, the examiner should explain why.  The claims file must be reviewed by the examiner.  If CTS is found, the examiner shall address the following questions:

a) Is it at least as likely as not (at least a 50 percent probability) that CTS manifested to a compensable degree according to VA criteria within one year of separation from active duty service in July 2006? Why or why not?

b) If the answer to the above question is negative, is it at least as likely as not that any currently diagnosed CTS was incurred in or as a result of the Veteran's period of active duty service?  Why or why not?

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


